Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second terminal member of claims 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, defines a handpiece having a supporting member and a terminal member (3) which is arranged to come into contact with the portion of tissue and further defines a terminal means (51) and also recites the terminal means being suitable for come into contact with said tissue portion, it is unclear how both the terminal means and the terminal member could both come into contact with the tissue portion.  It appears that the terminal means would cover the terminal member and only the terminal means would contact the tissue portion.
Further the claims recite a positive connection to the body, language such as “adapted to” should be used to avoid claiming a positive connection to the body. Similarly with claim 8. 
Also in claim 1, line 3, “the end part” lacks positive antecedent basis. 
In claim 3, the claim recites “the terminal member” and “the supporting member”, however there are two recited terminal members and two recited supporting members, i.e. one on the handpiece and one on the device cooperating with the handpiece.  The claim should be clear as to which terminal member and supporting member are being claimed.  Clarity should further be maintained throughout the claims.
Claim 6, recites “a supporting member” it appears that this is the supporting member defined in claim 1 and should be referred to as “the supporting member” or “said supporting member”.  Similarly with “terminal member”.  Similarly with claims 14-18. 
Claim 8 is an independent claim and therefore should start with “A device” not “The device”. Further line 6 recites “said supporting member”, it is unclear if this is the supporting member of the handpiece or the supporting member of the device.  If directed to the handpiece then the claim is considered to be incomplete in that the supporting means/member of the device needs to be claimed in order to have a complete device and further since that is the only way it is disclosed and if not claimed the only element of the device being claimed is a terminal means.  If directed to the supporting means/member of the device then it lacks positive antecedent basis. 
In claim 9, it is unclear how the second terminal member is mounted on top of the supporting member since the first terminal member is also mounted there.  Is one mounted on top of the other, are they side by side, etc. 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papirov (WO 2013/114366).
Papirov discloses a device for cooperating with a handpiece of a ballistic wave generating system for the treating of a portion of a patient's tissue (p. 4 I. 14-25, fig. 1 and 5, 
"[...] a system for producing extracorporeal ballistic Shockwaves, the system comprising: at least one high pressure ballistic Shockwave applicator, [...] the Shockwave is generated by a collision between an accelerated projectile disposed within the projectile accelerating portion against a Shockwave generating surface disposed in the Shockwave generating portion [...1"), 

the handpiece comprising a supporting member wherein at the top part thereof a terminal member adapted to come into contact with the patient's tissue portion it is arranged (fig. 5-8), 
characterized in that it further comprises supporting means for supporting a terminal means 
(p. 26 I. 28 - p. 27 I. 10, fig. 5, "[...] Most preferably Shockwave generating portion 150 is coupled with accelerating portion 140 about distal end 140d. Most preferably a coupling bracket 155 provides for mechanically coupling or otherwise associating portions 150 and 140 [...]"), 

said supporting means being adapted to be mounted onto said supporting member (p. 26 I. 28 - p. 27 I. 10, fig.5, "[...] portions 150 and 140 [...1"), 

and said terminal means being adapted to come into contact with the patient's tissue portion (p. 26 I. 5-7, fig.5,"[...] treatment head 150 [...]"). 


With regard to claim 8, Papirov discloses a device for cooperating with a handpiece of a ballistic wave generating system for the treating of a portion of a patient's tissue (p. 4 I. 14-25, fig. 1 and 5, 
"[...] a system for producing extracorporeal ballistic Shockwaves, the system comprising: at least one high pressure ballistic Shockwave applicator, [...] the Shockwave is generated by a collision between an accelerated projectile disposed within the projectile accelerating portion against a Shockwave generating surface disposed in the Shockwave generating portion [...1"), 

the handpiece comprising a supporting member wherein at the top part thereof a terminal member adapted to come into contact with the patient's tissue portion it is arranged (fig. 5-8), 

characterized in that it further comprises supporting means for supporting a terminal means (p. 26 I. 28 - p. 27 I. 10, fig. 5, 
"[...] Most preferably Shockwave generating portion 150 is coupled with accelerating portion 140 about distal end 140d. Most preferably a coupling bracket 155 provides for mechanically coupling or otherwise associating portions 150 and 140 [...]"), 

said supporting means being adapted to be mounted onto said supporting member (p. 26 I. 28 - p. 27 I. 10, fig.5, "[...] portions 150 and 140 [...1"), 

and said terminal means being adapted to come into contact with the patient's tissue portion (p. 26 I. 5-7, fig.5,"[...] treatment head 150 [...]"). 


With regard to claims 2-3, Papirov teaches the supporting member having a shape that is “complementary” to the shape of the supporting member of the handpiece and the terminal member is mountable “on top” or on the end of said supporting member, see Figure 5. 
With regard to claim 4, Papirov teaches containing a fluid matter, p. 25 I. 3-5, fig. 3-5, "[...] Optionally and preferably propagating medium 156 may for example be provided in liquid form for example including but not limited to water, gel, hydrogel or the like. [...]".

With regard to claims 5-6 and 11-18, see Figures 3-8, that when the device is mounted on the handpiece the terminal member of the device is in contact with the terminal member of the handpiece. Further Papirov shows using a variety of different shapes including the claimed cylindrical and frustoconical.

With regard to claim 7, see above with regard to claim 4.

With regard to claims 9-10, see p. 25 l. 3-5, fig. 3-5, specifically fig. 4E-F; p. 26 l. 5-25 showing multiple surfaces or terminal members. 



8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791